Citation Nr: 1147250	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-16 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot/ankle fracture, claimed as secondary to service-connected bronchial asthma.

2.  Entitlement to service connection for a disability of the lumbar spine, characterized as residuals of an L3 compression fracture, claimed as secondary to service-connected disability. 

3.  Entitlement to an evaluation in excess of 30 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In 2007, the Veteran requested a Travel Board hearing.  In July 2009, the Veteran was notified at both of his addresses of record of a Travel Board hearing scheduled for September 2009.  The Veteran failed to report for that hearing without providing any explanation or requesting that the hearing be rescheduled.  

In a September 2009 decision, the Board denied the Veteran's claim for service connection for a right foot/ankle disorder and for a lumbar spine disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an order which granted a joint motion of the parties, for remand and to vacate the Board's September 2009 decision to the extent it denied the Veteran's claims for service connection for right foot/ankle disability and service connection for a low back disability.
 
The issue of entitlement to an evaluation in excess of 30 percent for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The Veteran's service-connected bronchial asthma caused the Veteran to fall from a ladder resulting in a right foot/ankle fracture.

2.  The Veteran's low back disability is due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right foot/ankle fracture, as secondary to service-connected bronchial asthma, have been met.  38 C.F.R. § 3.310 (2011).

2.  The criteria for service connection for a disability of the lumbar spine, characterized as residuals of an L3 compression fracture, as secondary to service-connected disability, have been met.  38 C.F.R. § 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Right Foot/Ankle

The Veteran asserts that he is entitled to service connection for a right ankle/foot disability and for a low back disability due to his service-connected asthma.  He reports that he was at the top of a ladder when he was exposed to some smoke and had an asthma attack.  He maintains that the asthma attack caused him to fall off the ladder and injure his ankle/foot and back.  

The Veteran has had service connection in effect for asthma since August 1983.

A January 2001 private hospital emergency department report notes that the Veteran reported falling from a ladder, landing in a standing position and then falling backwards.  He complained of low back pain, right ankle pain, and right foot pain.  The examiner noted that the Veteran had a history of asthma.  A CT scan revealed the Veteran to have a small fracture of the superior anterior aspect of the L3 vertebral body and a heavily comminuted fracture of the calcaneus involving the posterior and middle subtalar joints.  Respiratory examination was noted to be abnormal, indicating that the "breath sounds" were not clear in all fields.  The Veteran had bilateral rales of the lower lobes.  

In this case there are conflicting medical opinions regarding whether or not the Veteran's service-connected asthma caused the Veteran to fall from the ladder and injure his right foot/ankle and his low back.  There is a September 2011 VA medical opinion against his claim.  In support of the Veteran's claim are a December 2010 private medical opinion and an October 2011 private medical opinion.  

In the December 2010 letter the private physician opined that the Veteran fell secondary to an asthmatic bronchospastic episode causing the right calcaneal fracture.  

The VA physician stated in September 2011 that there was a lack of evidence that the Veteran fell from a ladder due to an asthmatic attack.  He noted that at the time the Veteran was examined at the hospital the Veteran's lungs were documented as clear.  He also stated that he did not think that rales were an indication of an asthma attack.  He stated that since the Veteran's did not have respiratory complaints at the time he was treated for his ankle/foot he did not think that the Veteran had had asthma sufficient to knock a person off a ladder.

In an October 2011 letter the private physician noted that she disagreed with the September 2011 VA opinion.  She noted that the use of the term "rales" has been discouraged by the American Thoracic Society because the term is not descriptive enough of what the underlying lung problem may be.  She further opined that it was speculation on the part of the VA physician that the Veteran did not have a respiratory problem at the time of the fall.  She further noted that it is speculation as to how severe the attack would have to be in order to cause someone to lose their balance on a ladder and fall.  She finally stated that the VA doctor was incorrect that the record from January 7, 2001, indicated that the "breath sounds" were clear.  She pointed out that the record reads as "Breath Sounds Clear All Fields; N."  Finally the private physician opined that it is as likely as not that the Veteran suffered an asthma attack that caused his fall from the ladder.  She stated that the only way to absolutely refute the claim would be to have been present at the time of the fall and witness the signs and symptoms of the Veteran.

Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  

In this case the Board finds that the evidence is at least in equipoise as to whether the Veteran's right foot/ankle fracture was caused by the Veteran's service-connected asthma disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The private physician gave convincing reasons and bases for her conclusion that the Veteran's right foot/ankle disability was related to the service-connected asthma disability.  Furthermore, as pointed out by the private physician, the VA examiner incorrectly interpreted the Veteran's lung examination following the accident as being normal.  The medical records clearly state that the Veteran's "breath sounds" were not clear.  Consequently, the Board finds that the medical opinions of the private physician are more probative than the September 2011 VA medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In light of the Board finding that the Veteran's residuals of a right foot/ankle fracture are related to service-connected bronchial asthma, service connection is warranted for residuals of a right foot/ankle fracture.  38 C.F.R. § 3.310.  



Low Back Disability

The medical records from subsequent to January 2001 fall from the ladder have indicated that the Veteran has reported chronic back pain.  An August 2001 MRI indicated that the Veteran had degenerative changes of the L2-L3 disc with lateral annular bulging, Schmorl's node deformity, and bilateral facet osteoarthritic changes at L4-5 and L5-1.  

The private physician noted in her December 2010 letter that the Veteran walked with an antalgic gait due to his (service-connected) foot pain.  She opined that secondary to the ongoing foot problems the Veteran developed musculoskeletal problems in his spinal region.  The private doctor stated that the Veteran's right foot problems with antalgic gait contributed to his ongoing lower back problems.

As noted above, the Veteran asserts that he has a low back disability due to his fall from the ladder.  He asserts that the fall resulted in a compression fracture of his L3 vertebral body.  There is some question in the medical records as to whether the Veteran actually experienced a vertebral compression fracture as a result of the his fall in January 2001.  Several medical records indicate that the Veteran experienced an L3 compression fracture due to the fall, yet other medical examiners have stated that the Veteran's L3 deformity is actually a pre-existing Schmorl's node rather than a compression fracture.  Regardless, given that some medical examiners have attributed the Veteran's lumbar spine disability to the fall, and given that the private physician opined in December 2010 that the Veteran's current lumbar spine disability is caused by the Veteran's service-connected right foot/ankle disability, the Board finds that service connection is warranted for the Veteran's lumbar spine disability based on it being proximately due to service-connected disability.  38 C.F.R. § 3.310.





ORDER

Service connection for residuals of a right foot/ankle fracture, as secondary to service-connected bronchial asthma, is granted.

Service connection for a disability of the lumbar spine, characterized as residuals of an L3 compression fracture and including degenerative disc disease and osteoarthritis, as secondary to service-connected disability, is granted. 


REMAND

The Veteran contends that his service-connected bronchial asthma warrants an evaluation in excess of the 30 percent rating currently assigned.  

The Veteran is currently rated 30 percent disabled for his service-connected asthma disability. Diagnostic Code (DC) 6602 provides the rating criteria for bronchial asthma.  Under 38 C.F.R. § 4.97, Diagnostic Code 6602, concerning bronchial asthma, a 30 percent evaluation is assigned in cases of FEV-1 of 56- to 70-percent of predicted value; FEV-1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  A 60 percent evaluation is in order in cases of FEV-1 of 40- to 55-percent of predicted value; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted for FEV-1 of less than 40-percent of predicted value; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The attorney for the Veteran has asserted that the Veteran's manifestations of service-connected bronchial asthma warrant the assignment of a 100 percent evaluation based on his daily use of Flunisolide and Albuterol.  Essentially, the Veteran's attorney is arguing that his bronchial asthma requires the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

The Veteran's claim was remanded by the Board in September 2009 for a VA examination to clarify whether treatment of the Veteran's asthma requires intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, or requires the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Although the Veteran was provided a VA examination in December 2009, including an addendum in January 2010, the examiner did not answer the question as to whether the Veteran's treatment consists of daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Accordingly, the Board finds that a new VA examination must be provided to the Veteran.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from February 2010 to present. 

2.  The Veteran should be afforded a VA examination to determine the symptoms and severity associated with his service-connected bronchial asthma.  The Veteran's claims file should be made available to the examiner.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should state whether or not the treatment of the Veteran's asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  If not, the examiner should state whether treatment of the Veteran's asthma requires intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

2.  When the development requested has been completed, the claim should be reviewed on the merits by the RO, to include consideration of all evidence added to the file since the issuance of the February 2010 supplemental statement of the case.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


